            Case 1:15-cv-01084-GBD-HBP Document 76 Filed 04/25/19 Page 1 of 1



                                                                                                                            Glenn S. Grindling~r
                                                                                                                      Direct Dial: 212-905-2305
101 Park Avenue, 17th Floor                                                                             Email: ggrindlinger@foxrothschild.com
New York, NY 10178
T: 212.878.7900 F: 212.692.0940
www.foxrothschild.com



VIAECF
Hon. George B. Daniels                                                                                                H.DERED:
United States District Judge
United States District Court
  for Southern District of New York
                                                                                                                                     BYo~
                                                                                                                           · Daniels, U.S.D.J.
500 Pearl St.
                                                                                                            n:ttcd:          . APR 2 5 201g
New York, NY 10007                                                                                                    -----_,...;-=-:.....:;~
                        Re:    Cargian v. Breitling USA, Inc.
                               Civil Action No.: 15-cv-01084

Your Honor:

         We represent Defendant Breitling USA, Inc. in the above-referenced matter. Jointly with
Plaintiff, we write to update the Court on this matter.

        As Your Honor may be aware, on April 22, 2019, the United States Supreme Court
granted certiorari to Zarda v. Altitude Express, Jnc. 1, the case the Second Circuit relied upon in
reversing this Court's decision to grant summary judgement to Defendant. The parties agree the
Supreme Court's decision in Zarda will have a material impact on whether this case should
proceed. Accordingly, the pai1ies jointly request that the Court stay this matter pending the
Supreme Court's decision in Zarda/Bostock and that all current dates be adjourned sine dine.
The parties also propose that they jointly inform the Court within thirty (30) days after the
Supreme Court issues a decision in Zarda/Bostock about how the matter should proceed in light
of said decision.

          If the Court has any questions or concerns, we are available at the Court's convenience.

                                                                              Very truly yours,
                                                                             FOX I~OTI-y'",,tHJLD)lLP


                                                                             ,
                                                                                  .·
                                                                                 (.

                                                                              Glenn
                                                                                         '1
                                                                                          I
                                                                                                I
                                                                                                    l
                                                                                          f Grind mger
                                                                                                              I
                                                                                                           .---~
                                                                                                                  i


                                                                                                        i,; . _.. .
cc:     All counsel of record (via ECF)

1
  The Supreme Court also granted certiorari to Bostock v. Clayton County, Georgia, and consolidated that case with
Zarda as they present the same issue: "Whether the prohibition in Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e-2(a)(l) against employment discrimination 'because of sex' encompasses discrimination based on
an individual's sexual orientation."
                                                A Pennsylvan•a Liniiled Liability Partnership

                  Califomi2    Colorado   Cor,necticut        Delaware            District of Columbia       Florida     111·1nois
                   Minnesota     Nevada    New Jersey         Nev, YGrk            Pennsylvania        Texas       Washington
Active\93793240.vl-4/22/19
